Citation Nr: 1214616	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 40 percent for degenerative disc and joint disease of the lumbosacral spine (residuals of a low back strain).

2.  Entitlement to an initial evaluation (rating) in excess of 10 percent for right knee instability, status post meniscectomy.

3.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee instability, status post meniscectomy.

4.  Entitlement to an increased evaluation (rating) in excess of 10 percent for right knee degenerative joint disease, status post meniscectomy.

5.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee degenerative joint disease, status post meniscectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009, September 2009, and February 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), as well as the RO in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file remains with the Nashville RO.

The Veteran provided testimony at a January 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbosacral spine disability has been manifested by forward flexion to no less than 28 degrees, and the combined range of thoracolumbar motion has been no less than 125 degrees, accounting for pain on motion; no ankylosis; and no incapacitating episodes.  

2.  Throughout the rating period on appeal, the Veteran's service-connected lumbosacral degenerative disc and joint disease has manifested in mild neuralgia of the right sciatic nerve and moderate paralysis of the left sciatic nerve, with symptoms of numbness and tingling in both lower extremities, left greater than right.  

3.  Throughout the initial rating period on appeal, the Veteran's service-connected right knee instability has been manifested by not more than slight instability.

4.  Throughout the rating period on appeal, the Veteran's service-connected left knee instability has been manifested by not more than moderate instability.  

5.  Throughout the rating period on appeal, the Veteran's right knee degenerative joint disease has been manifested by flexion to no worse than 90 degrees, extension to no worse than 10 degrees, objective evidence of pain on active range of motion and repetitive motion, some additional limitations on repetitive motion, and X-ray findings of degenerative changes.

6.  Throughout the rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by flexion to no worse than 80 degrees, extension to no worse than 15 degrees, objective evidence of pain on active range of motion and repetitive motion, some additional limitations on repetitive motion, and X-ray findings of degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 percent for degenerative disc and joint disease of the lumbosacral spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, 5003 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for a separate 10 percent rating for mild neuralgia of the right sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8720 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for a separate 20 percent rating for moderate paralysis of the left sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  For the entire initial rating period on appeal, the criteria for an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a 20 percent evaluation for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

6.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).

7.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Because the appeal as to the rating for right knee instability arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required as to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

As to the rest of the Veteran's claims, in a timely December 2008 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for a low back disability, right and left knee degenerative joint disease, and left knee instability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Indeed, the specific rating criteria used to evaluate the Veteran's back and knee disabilities were included in the letter.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.     

The Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected back and bilateral knee disabilities.  VA provided the Veteran with orthopedic examinations in January 2009, October 2010 (back only), and May 2011 (knees only).  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  

The Board acknowledges that the Veteran's representative argues that a new VA examination is necessary for the Veteran's back disability, as he contends that the back disability has worsened since the 2010 VA examination; however, there is no evidence in the record, nor has the Veteran contended, that ankylosis is present in the back, which is required for a rating in excess of the currently assigned 40 percent evaluation.  Thus, a new VA examination would not assist the Veteran in advancing his claim.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected back and knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case with the increased rating for degenerative disc and joint disease of the lumbosacral spine, left knee instability, and bilateral knee degenerative joint disease, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The right knee instability rating appeal arose from disagreement with the initial rating assigned at the time service connection for right knee instability was granted.  With regard to initial rating issues, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet.  App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lumbosacral Spine Disability Rating Analysis

The Veteran is in receipt of a 40 percent rating for service-connected degenerative disc and joint disease of the lumbosacral spine for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, DC 5237 (General Rating Formula for Diseases and Injuries of the Spine).  He contends that his low back disability has worsened, manifested by a newly diagnosed herniated disc, decreased range-of-motion, and pain and numbness radiating down his legs.  

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbosacral spine for the entire increased rating period on appeal.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected low back disability did not manifest unfavorable ankylosis of the thoracolumbar or entire spine, as required for an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, for an evaluation in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  However, as discussed below, the Board finds that separate ratings for the neurologic components of the Veteran's low back disability are warranted.  

The Veteran had an orthopedic consultation at the VA Medical Center in October 2008.  He reported low back pain for 2 or 3 months, with occasional numbness and tingling to the posterior legs and toes.  The pain ranged from 3 to 5 out of 10 in severity, depending on activity.  He reported "some" pain every day.  The VA clinician noted that he stood erectly and walked well without assistance.  There was no deformity, discoloration, edema, or scoliosis of the lumbar spine, although there was mild tenderness to palpation and percussion.  Flexion was to 80 degrees, extension was to 10 degrees, lateral flexion was to 20 degrees, and rotation was to 30 degrees.  Sensation was intact symmetrically, with some tingling.  Straight leg raising test was negative, with pain only to the low back.  Heel and toe walking were excellent.  An X-ray of the spine taken in September 2008 was reviewed, and showed possible minimal disc space narrowing at L4-L5 when compared to the L3-L4 disc space, which could reflect some degenerative disc changes.  

The Veteran was afforded a VA examination in January 2009.  He reported persistent severe pain and frequent episodes of leg numbness, left greater than right.  He also reported numbness and weakness of the leg or foot, as well as stiffness, spasms, and pain in the low back at the L4 through S1 level.  The level of pain was moderate, and it was constant and daily.  He denied any flare-ups or incapacitating episodes.  He stated that he could walk up to 200 yards.  Physical examination revealed antalgic gait due to the Veteran's knees.  There was no kyphosis, lordosis, scoliosis, or ankylosis of the spine.  There was also spasm, guarding, pain with motion, and tenderness of the spine, which was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination of the spine was normal, as was sensory examination of the lower extremities, although the examiner noted that there was some sensory loss in the medial calf area in the left leg.  

Flexion of the spine at the January 2009 VA examination was to 60 degrees, extension to 20 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 20 degrees.  There was objective evidence of pain on active range-of-motion and after repetitive motion.  Moreover, the examiner noted there were additional limitations after three repetitions of range-of-motion, with flexion limited to 45 degrees, extension to 20 degrees, left lateral flexion and rotation to 20 degrees, and right lateral flexion and rotation to 10 degrees.  The examiner stated that pain was the most important factor in limiting motion after repetition.  An MRI study from December 2008 was reviewed, which showed normal lumbar lordosis, no compression deformity or subluxation, L4-L5 disc desiccation, mild to moderated narrowing of the L5-S1 disc, grossly unremarkable cauda equine and intrathecal nerve roots, and paravertebral soft tissue structures within normal limits.  The VA examiner assessed degenerative disc and joint disease of the lumbosacral spine, with mild neuralgia of the right sciatic nerve and moderate paralysis of the left sciatic nerve.  Although the Veteran reported that he had not lost any time from work in the last year due to his back disability, the examiner opined that it would have significant effects on his occupation in terms of decreased mobility and pain.  Moreover, the disability would prevent exercise, sports, and recreation, have severe effects on chores, moderate effects on shopping and traveling, mild effects on bathing and dressing, and no effects on feeding.  

A December 2009 VA treatment note indicates that back pain was not a currently active issue.  In January 2010, a VA clinician noted that the Veteran continued to have problems with his lower back and a left-sided disc bulge at L5-S1 with some left S1 nerve root displacement.  The Veteran stated that he had declined lumbar epidural steroid injections and surgery in the past, and still did not wish to pursue surgery.  

A May 2010 VA treatment note indicates that back pain was not a currently active issue.  The same treatment note mentions that the Veteran had started running, that an orthopedist in Boston had told him that running was okay, and that the Veteran stated running had been good for him.  

The Veteran was afforded another VA examination in October 2010.  He had seen a chiropractor, which had helped minimally, but his pain persisted.  He reported flare-ups of back pain every 2 to 3 weeks, lasting 1 or 2 days, precipitated by moving boxes, prolonged sitting, or driving greater than one hour.  During flare-ups, the Veteran reported that he also experienced numbness in his feet and toes, and pain in the back of his legs.  He also reported weakness in his legs, as well as stiffness, weakness, and spasm in his back.  His back pain was severe, lasted 1 to 2 days, and occurred weekly to monthly.  The Veteran reported incapacitating episodes of back pain, stating that when he had a flare-up, he was unable to leave his house and could not go to work.  He used a cane to walk, and could walk between 1 and 3 miles.  

Physical examination of the spine at the October 2010 VA examination revealed no kyphosis, lordosis, scoliosis, or ankylosis.  There was no spasm, atrophy, guarding, or weakness of the spine.  There was pain with motion on the right side, as well as tenderness on both sides.  The tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was to 28 degrees, extension was to 10 degrees, bilateral lateral flexion was to 26 degrees, and bilateral lateral rotation was to 38 degrees.  There was objective evidence of pain on active range-of-motion and following repetitive motion.  However, the examiner stated there were no additional limitations after three repetitions of range-of-motion.  There was decreased sensation on the medial aspect of the left foot.  Lasegue's sign was positive on both sides.  X-ray studies were reviewed.  The examiner noted there were no incapacitating episodes due to intervertebral disc syndrome.  He assessed limited motion of the lumbar spine due to residuals of a low back strain, and stated that the disability would result in increased absenteeism at work, as well as pain and problems with lifting and carrying.  The examiner concluded that there were no effects on the Veteran's daily activities.  

Based upon these findings, the Board finds the assignment of a rating in excess of 40 percent for a low back disability is not warranted for any period, as the requirements of unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.  Flexion of the thoracolumbar spine has ranged from 28 to 80 degrees, even taking pain into account.  Taking the additional loss of motion due to DeLuca factors into account, combined range-of-motion was still no less than 125 degrees.  There was no ankylosis of the spine, either favorable or unfavorable, at any time.     

The Board has considered the additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 40 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings and in daily life, such as limited walking and inability to leave his house during flare-ups of pain, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In this case, the 2009 VA examiner found objective evidence of pain on active and repetitive range-of-motion testing and some additional limitation of motion after repetition.  The 2010 VA examiner also found objective evidence of pain on active and repetitive motion, but with no additional limitations after three repetitions of range-of-motion.  However, even if the pain and additional limitation are taken into consideration, the range-of-motion measurements still do not meet the criteria for the next higher rating category.  Indeed, the lowest flexion measurement was to 28 degrees, on the high end of the criterion for a 40 percent rating, while the other measurements, ranging from 45 to 80 degrees, fell into the 20 percent or lower rating categories.  Moreover, the lowest combined range-of-motion recorded (125 degrees) falls into the 10 percent rating category.  

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  Thus, the overall evidence fails to show that pain or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next-higher, 50 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

As discussed above, the criteria for the currently-assigned 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, based on the above findings, the preponderance of the evidence demonstrates the criteria for an evaluation higher than 40 percent are not met, as range-of-motion findings fall well within, and even above, the 40 percent rating category, even taking additional loss of motion due to DeLuca factors into account.  Therefore, the 40 percent rating, but no more, is appropriate.    

Next, the Board has considered whether a rating in excess of 40 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, a veteran must show that a physician ordered bed rest to treat the disorder.  In this case, despite the Veteran's report of incapacitating episodes during which his pain was so severe that he could not leave his house and go to work, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under DC 5237, which addresses lumbosacral strain, discussed above.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  

Disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  However, 
DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an evaluation in excess of 40 percent for degenerative disc and joint disease of the lumbosacral spine for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Separate Ratings for Neurologic Components of Low Back Disability

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  In that regard, the Board finds that, for the entire rating period on appeal, the criteria for separate 10 percent disability ratings for the neurologic components of the Veteran's low back disability have been met. 

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2011).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are to be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Paralysis, neuritis, and neuralgia of the sciatic nerve are evaluated under DCs 8520, 8620, and 8720, respectively, found in 38 C.F.R. § 4.124a.  Under these Diagnostic Codes, a 10 percent evaluation is assigned where there is mild incomplete paralysis, neuritis, or neuralgia; a 20 percent evaluation is assigned where symptoms are moderate; a 40 percent evaluation is assigned where symptoms are moderately severe; and a 60 percent evaluation is assigned where symptoms are severe with marked muscular atrophy.

Throughout the rating period on appeal, the Veteran has complained of numbness and tingling in his lower extremities, left greater than right.  The 2009 VA examiner assessed mild neuralgia of the right sciatic nerve and moderate paralysis of the left sciatic nerve, both related to the Veteran's service-connected degenerative disc and joint disease of the lumbosacral spine.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted for mild neuralgia of the right sciatic nerve under Diagnostic Code 8720, and a 20 percent disability rating is warranted for moderate paralysis of the left sciatic nerve under Diagnostic Code 8520, for the entire rating period on appeal.  38 C.F.R. § 4.124a. 

Bilateral Knee Disability Rating Analysis

The Veteran is in receipt of 10 percent ratings for service-connected degenerative joint disease of the left and right knees and 10 percent ratings for service-connected instability of the left and right knees for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, DCs 5259 and 5257, respectively.  As mentioned above, the appeal as to the right knee instability is from the initial grant of service connection in a September 2009 rating decision; the 10 percent evaluation assigned was made effective from December 4, 2008, the date the claim for higher ratings for his other knee disabilities was received.  Thus, the period on appeal is the same for each of his knee disabilities.  

The Veteran contends that his knee disabilities have worsened, manifested by constant pain, swelling, instability, and restricted range-of-motion.  He also avers that his knees are constantly on the verge of dislocating or collapsing, and this forces him to take great care when walking.  

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  The Veteran had an orthopedic consultation at the VA Medical Center in October 2008.  He reported bilateral knee pain that had been worsening over the past few months.  The left had been worse, but the right knee had started to become more intense lately.  He denied any locking or catching.  Aggravating activities included weight bearing activity, going from standing to sitting, and changes in the weather.  He rated the pain at 7 or 8 out of 10 at its worst, and currently at 4 or 5 out of 10 in severity.  The pain was daily and occurred in the medial aspect of the right knee and the entire left knee.  Flexion of the knees was to 95 to 100 degrees with pain, and extension was to 15 degrees on the left, and 5 degrees on the right with pain bilaterally.  There was minimal crepitus with non-weight-bearing range-of-motion, and tenderness to palpation along the medial aspect of both knees.  X-rays were reviewed which showed significantly diminished joint space in the left knee and moderately diminished joint space in the right knee.  

The Veteran was afforded a VA examination in January 2009.  He reported pain, limited range-of-motion, instability, and impaired capacity for standing and walking.  He also stated that he had recently undergone Hylagen injections to both knees with little improvement.  The Veteran reported giving way, instability, pain, stiffness, several episodes of dislocation or subluxation per week, and repeated effusions, but denied weakness, incoordination, and locking episodes.  He stated that he had weekly flare-ups of severe knee pain that lasted 1 to 2 days, precipitated by extended standing, walking, any running, or high impact aerobic activity.  He estimated that, during these flare-ups, his knee extension dropped from 0 to approximately 10 degrees, and that flexion was limited to 80 degrees.  He stated that he was able to stand for 15 to 30 minutes and could walk up to 200 yards.  He did not use any assistive devices to walk.  

On physical examination of the knees at the January 2009 VA examination, the Veteran's gait was antalgic, and there was crepitus, tenderness, pain at rest, instability, and guarding of movement.  Abnormal movement was also noted in the left knee.  The instability involved the anterior and posterior cruciate ligaments and was mild in nature.  Cruciate ligament instability in 90 degrees of flexion was noted at approximately 1 centimeter of forward motion on the right, and at more than 1 centimeter of anterior movement on the left.  There was subpatellar tenderness.  The menisci were surgically absent, and McMurray's test was positive on both sides.  On the both sides, flexion was to 100 degrees and extension was to 0 degrees, with objective evidence of pain with active motion and following repetitive motion.  Further, there were additional limitations after 3 repetitions of range-of-motion; left flexion was decreased to 80 degrees, right flexion was decreased to 90 degrees, and extension was limited to 10 degrees on both sides.  There was no joint ankylosis.  X-rays studies from September 2008 revealed minimal medial joint space narrowing in the right knee, and narrowing of the medial joint space with minimal osteoarthritic change in the left knee.  The VA examiner assessed degenerative joint disease of both knees, with mild instability of the right knee and moderate instability of the left knee.  The examiner opined that the knee disabilities would have significant effects on the Veteran's occupation due to decreased mobility, problems with lifting and carrying, and pain.  Further, the knee disabilities would prevent exercise, sports, and recreation, have severe effects on chores, moderate effects on shopping and traveling, mild effects on bathing, dressing, toileting, and driving, and no effects on grooming.  

A VA treatment note from May 2009 indicates the Veteran was measured and fitted with bilateral double-hinged knee braces.  In December 2009, he reported ongoing knee pain, left worse than right, with a sensation of instability at times.  According to another VA treatment note from December 2009, he was given a cane for ambulation.  

The Veteran attended an orthopedic consultation at VA in December 2009.  He reported left greater than right knee pain, swelling, and instability.  He stated that his knee "slips out of joint."  He had several different braces in the past.  He stated that he had pain with walking, stairs, kneeling,, and squatting.  He said that he had Synvisc injections in March 2008 with no help.  Physical examination revealed a minimally antalgic gait.  The Veteran was able to heel and toe walk.  Range-of-motion of the left knee was from 7 to 110 degrees, and the right knee showed range-of-motion from 5 to 115 degrees.  There was mild patella crepitation on both sides.  On the left, there were 5 millimeters of joint line gapping with valgus stress testing done with the knee flexed 30 degrees, and no significant joint line gapping with stress testing done with the knee in terminal extension.  Also on the left, anterior drawer sign was 5 millimeters, and Lachman's was trace.  Posterior drawer sign was negative on the left side.  There was tenderness to palpation of the medial greater than the lateral joint line in the left knee.  Apley's meniscus and compression tests revealed medial aspect pain complaints, and with compression tests, the Veteran had complaints of subluxation on the left.  On the right side, there was no significant joint line gapping with stress testing.  There was minimal to mild tenderness on palpation of the medial joint line of the right knee.  Apley's meniscus tests were negative on the right, and Apley's compression test was positive on the right.  X-rays of the left knee revealed medial joint space narrowing with subchondral sclerosis and juxta-articular spur formation, a spur on the superior aspect of the patella, and a small suprapatellar effusion; X-rays of the right knee revealed mild subchondral sclerosis of the medial joint space.  

Based on examination and review of X-rays, the VA clinician in December 2009 opined that the left knee problems were due to medial compartment degenerative changes, possible ACL laxity, and possible meniscal tear, noting that plain X-ray films from that day showed narrowing of the medial compartment and prior ACL graft tunnels.  The clinician recommended weight loss and avoidance of aggravating and high impact activities.  Noting that the Veteran had previously had numerous types of knee braces, the clinician further consulted with the physical therapy department for evaluation and consideration for braces out of concern about his instability.  In regard to the right knee, X-rays showed some mild degenerative changes, which the clinician stated may be causing the right knee pain, although the clinician stated that the Veteran might have a medial meniscal tear on the right side as well.  MRI studies were ordered.  

In March 2010, the Veteran reported that his knee pain was at a level of 3 or 4 out of 10 in severity.  At worst, the pain was at a level of 8 or 9 out of 10.  He also reported swelling and a sensation of giving out in the left knee.  He had no recent falls, and he stated that he used braces, which helped.  He had intermittent pain and swelling in the right knee.  He denied locking of the knees.  On physical examination, gait was minimally antalgic and the Veteran was able to heel and toe walk.  Range-of-motion of the left knee was from 7 to 100 degrees, and range-of-motion of the right knee was from 5 to 115 degrees.  There was slight effusion in both knees, and mild patellar crepitation in the left knee.  Anterior drawer sign was 5 millimeters on the left and 4 millimeters on the right.  Lachman's was negative on both sides.  There was tenderness to palpation over the medial joint line in both knees and over the lateral joint line in the left knee.  On the left, there were 5 millimeters of medial joint line gapping with valgus stress with the knee flexed 30 degrees, and no significant joint line gapping with stress test over the knee in terminal extension.  On the right, collateral ligaments were stable with stress testing.  An MRI study of the right knee done in January 2010 showed medial meniscal tears with a cystic area long the medial aspect of the knee which most likely represented medial bursitis rather than parameniscal cyst or medial collateral ligament injury.  The MRI study of the left knee, also done in January 2010, showed status post anterior cruciate ligament repair, with a graft that was poorly visualized and possibly torn, relatively advanced degenerative changes to the medial joint compartment and to a lesser degree in the lateral joint compartment, and associated extensive degeneration and tearing of the medial meniscus.  The VA clinician continued to recommend weight loss, use of a knee brace for the left knee instability, and avoidance of high impact activities, pivoting, and twisting activities.  With regard to the right knee, the clinician discussed surgical repair of the medial meniscal tear, but the Veteran declined.  He was referred to Boston VA Orthopedics for his left knee chronic pain and instability.  

In May 2010, the Veteran reported that he had started running despite his knee issues, and that his VA orthopedist in Boston had told him that running was okay.  He continued to report pain, left greater than right, and a sensation of instability at times.  

The Veteran was afforded another VA examination in May 2011.  He reported pain and occasional subluxation in both knees.  He also reported deformity, instability, giving way, stiffness, weakness, incoordination, swelling, episodes of dislocation or subluxation 1 to 3 times per month, locking episodes less than once a year, repeated effusions, and severe flare-ups of pain occurring every 2 to 3 weeks and lasting 1 to 2 days in the left knee.  With regard to the right knee, he reported deformity, instability, stiffness, weakness, incoordination, repeated effusions, and swelling in the right knee, with severe flare-ups of pain occurring every 2 to 3 weeks and lasting 1 or 2 days.  He denied giving way, episodes of dislocation or subluxation, and locking episodes in the right knee.  Flare-ups were precipitated by "nothing in particular," and resulted in limiting his activity and made it difficult for him to sleep.  The Veteran denied incapacitating episodes of arthritis, and reported that he could stand for 15 to 30 minutes and walk up to a quarter of a mile.  He used a cane and brace to ambulate.  

On physical examination at the May 2011 VA examination, the examiner observed that the left knee appeared to be unstable and the patella shifted from side to side as the Veteran walked.  On the right side, there was crepitus, pain at rest, and instability, although the examiner wrote "no" next to instability several lines later in his report.  On the left side, there was heat, malalignment, pain at rest, weakness, and abnormal motion, with crepitation and mild dislocation/subluxation of the patella.  There was also effusion and dislocation on the left.  Left knee flexion was to 90 degrees, and right knee flexion was to 100 degrees.  Extension was to 10 degrees on the left, and to 0 degrees on the right.  There was objective evidence of pain with active motion on both sides, but no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range-of-motion.  There was no joint ankylosis.  The VA examiner assessed bilateral knee degenerative joint disease, bilateral torn menisci (status post meniscectomy on the left), and, with regard to the left knee, a probable ACL tear and instability.  The examiner opined that the knee disabilities would have no significant effects on the Veteran's occupation.  Further, the examiner stated that the right knee disability would prevent sports, have severe effects on shopping, exercise, and driving, moderate effects on chores, recreation, traveling, and bathing, mild effects on dressing and toileting, and no effects on feeding and grooming.  The left knee disability would prevent sports, have severe effects on traveling and driving, moderate effects on chores, shopping, exercise, recreation, bathing, and dressing, mild effects on toileting, and no effects on feeding and grooming.  

On the question of whether the Veteran is entitled to higher ratings for his knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

Right Knee Instability Initial Rating Analysis

On the question of whether the Veteran is entitled to evaluations in excess of 10 percent for his bilateral knee instability based on the evidence of record relevant to the rating period on appeal, outlined above, the instability is rated at 10 percent under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee instability.  This Veteran's right knee instability cannot be characterized as more than slight for any period, so as to warrant a rating higher than 10 percent under Diagnostic Code 5257, based on the evidence outlined above.  Namely, although the Veteran reported occasional instability in the right knee, no ligament instability has been found on any examination in the right knee throughout the rating period on appeal, which suggests that any instability the Veteran has is not more than slight.  Moreover, the 2009 VA examiner characterized his right knee instability as mild.  In December 2009, the right knee showed no significant joint line gapping with stress testing.  Lachman's test was negative and collateral ligaments were stable to stress testing in March 2010.  Although the 2011 VA examiner's report was inconsistent, he wrote "no" next to instability of the right knee in his report.  Based on this evidence, the Board finds that for the entire rating period on appeal, the Veteran's right knee instability has been not more than slight, so a rating higher than 10 percent is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's right knee instability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, and provides for a 20 percent evaluation.  Although the evidence demonstrates a current torn meniscus in the right knee, the Veteran denied locking episodes in the right knee at the January 2009 and May 2011 VA examinations, and at October 2008 and March 2010 VA appointments.  Therefore, the weight of the evidence is against a grant of a higher, 20 percent, evaluation under Diagnostic Code 5258.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, and, as discussed above, the Veteran has already been awarded a separate grant of service connection for right knee degenerative joint disease under Diagnostic Code 5259.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence, but notes, as above, that the Veteran has already been granted a separate rating for right knee arthritis.  Further discussion of eligibility for separate ratings is found below.  In addition, the Board has discussed its consideration of diagnostic codes contemplating loss of motion of the knee in its analysis of whether an increased rating is warranted for the Veteran's right knee arthritis, below.     

Left Knee Instability Rating Analysis

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in relative equipoise as to whether a rating of 20 percent for left knee instability is warranted.  The Veteran reported a sensation of instability of the left knee throughout the rating period on appeal.  The January 2009 VA examiner found cruciate ligament instability on stress testing in the left knee and assessed moderate instability of the left knee.  Instability was found on examination again in December 2009 on valgus stress testing, and the May 2011 VA examiner assessed a probable ACL tear based on physical examination and a January 2010 MRI study.  Moreover, a VA clinician referred the Veteran for a left knee brace and for further orthopedic treatment based on left knee instability.  Resolving any doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether a rating of 20 percent is warranted under DC 5257 for impairment of the left knee manifested by moderate instability.  38 C.F.R. § 4.71a.  

As above, the Board has also considered whether any other diagnostic code would allow for an increased rating, even higher than 20 percent, for the Veteran's left knee instability.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, and provides for a 20 percent evaluation.  The evidence does not demonstrate a currently torn or dislocated meniscus in the left knee, the Veteran denied locking episodes in the left knee at the January 2009 and May 2011 VA examinations, and at October 2008 and March 2010 VA appointments.  Moreover, the highest available evaluation under Diagnostic Code 5258 is 20 percent, so that diagnostic code does not allow for a rating in excess of 20 percent.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, and as mentioned above, the Veteran has already been awarded a separate grant of service connection for left knee degenerative joint disease under Diagnostic Code 5259.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence, but notes, as above, that the Veteran has already been granted a separate rating for left knee arthritis.  Further discussion of eligibility for separate ratings is found below.  In addition, the Board has discussed its consideration of diagnostic codes contemplating loss of motion of the knee in its analysis of whether an increased rating is warranted for the Veteran's left knee arthritis, below.     

Left and Right Knee Degenerative Joint Disease Rating Analysis

On the question of whether the Veteran is entitled to evaluations in excess of 10 percent for the bilateral knee degenerative joint disease based on the evidence of record relevant to the rating period on appeal, outlined above, the degenerative changes (arthritis) of the knee are rated at 10 percent under Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Thus, Diagnostic Code 5259 does not allow for an evaluation in excess of 10 percent for the Veteran's bilateral knee degenerative joint disease.  

The Board has also considered whether any other diagnostic code would allow for increased ratings for the Veteran's bilateral knee degenerative joint disease, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.  Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a. 

In this case, the evidence shows that the Veteran had flexion to no worse than 80 degrees on the left side and 90 degrees on the right side throughout the rating period on appeal, taking additional limitation due to pain into account.  Both VA examiners noted objective evidence of pain on active range-of-motion; however, the 2011 VA examiner found no objective evidence of pain or additional limitations after repetition, and flexion was measured to 90 degrees on the left and 100 degrees on the right at that examination.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating flexion limited to 60 degrees or less (the minimum criterion for a noncompensable evaluation under Diagnostic Code 5260).  As the criteria for even a 10 percent disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under Diagnostic Code 5260 for degenerative joint disease of the either knee for any period.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had extension to no worse than 10 degrees on the right side and 15 degrees on the left side throughout the rating period on appeal, taking additional limitation due to pain after repetition into account.  In addition, no other evidence of record shows extension measured to less than 10 degrees on the right and 15 degrees on the left.  As the criteria for a higher, 20 percent, disability rating under Diagnostic Code 5261 (limitation of extension to 20 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for bilateral knee degenerative joint disease for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5003 for bilateral knee degenerative joint disease, including the pain and limitation of motion the Veteran has reported.  Here, while extension has been measured at 10 degrees on the right side and 15 degrees on the left side, and therefore meets the criterion for a 10 percent evaluation under Diagnostic Code 5261, the criterion for a higher, 20 percent, evaluation are not met.  Further, with regard to flexion, which, in this case, is noncompensable, because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating for the each knee is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the bilateral knee degenerative joint disease is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion to a compensable degree on either side; thus, assignment of separate evaluations for limitation of flexion and extension of the legs is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, the Veteran is assigned a 10 percent evaluation for right knee instability and a 20 percent evaluation (granted herein) for left knee instability under Diagnostic Code 5257, as discussed above, and he also has 10 percent evaluations for bilateral knee degenerative joint disease manifested by symptomatic removal of the menisci under DC 5259.  Thus, he is already adequately compensated with separate ratings for both his bilateral knee arthritis and instability, and a separate 10 percent disability rating under Diagnostic Code 5003 for bilateral knee arthritis is precluded.  38 C.F.R. § 4.71a. 


Extraschedular Considerations 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back and knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.


Turning to the first step of the extraschedular analysis, the Veteran's knee disabilities have manifested in arthritis, limitation of motion, including due to pain, and instability of the knees.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. 
§ 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The Veteran's back disability has manifested in arthritis, painful movement, and limited range of motion.  The schedular criteria for rating the lumbosacral spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 
38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back and knees to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the degenerative disc and joint disease of the lumbosacral spine and bilateral knee arthritis and 

instability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 40 percent for degenerative disc and joint disease of the lumbosacral spine is denied.  

A separate 10 percent disability evaluation for mild neuralgia of the right sciatic nerve is granted.

A separate 20 percent disability evaluation for moderate paralysis of the left sciatic nerve is granted.  

An initial evaluation in excess of 10 percent for right knee instability is denied.  

An increased disability evaluation of 20 percent for left knee instability is granted.  

An increased evaluation in excess of 10 percent for right knee degenerative joint disease is denied.  

An increased evaluation in excess of 10 percent for left knee degenerative joint disease is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


